                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                  Plaintiff,                                      No. 4:19-CR-005


 v.
                                                   DEFENDANT’S UNRESISTED MOTION
 MARTIN JAMES TIRRELL,                                TO CONTINUE TRIAL AND TO
                  Defendant.                       EXTEND THE DEADLINE FOR FILING
                                                          PRETRIAL MOTIONS


       Defendant Martin James Tirrell, through counsel, moves for a continuance of the trial

currently scheduled for April 1, 2019, and an extension of the deadline for filing pretrial motions.

In support of this motion, counsel states as follows:

       1.      The defendant is charged in a six-count indictment alleging violations of 18

U.S.C. § 1341, mail fraud, in count 1, of 18 U.S.C. § 1343, wire fraud, in count 2 and 3, of 18

U.S.C. §§ 1029(a)(5) and 1029(c)(1)(A)(ii), access device fraud, in count 4, and of 18 U.S.C. §

1344(1), bank fraud, in counts 5 and 6.

       2.      More time is needed to investigate this case. Currently, this case involves

approximately 1800 pages of discovery materials, many of them being financial records.

       3.      Counsel for the government has indicated that the government does not resist this

motion.

       4.      Because the ends of justice served by granting this continuance outweigh the best

interest of the public and the defendant in a speedy trial, the period would be excludable time for

speedy trial purposes.

       5.      The defendant is not in custody.

       6.      Trial in this matter has not previously been continued. This is the first motion to
continue trial filed in this case.

        WHEREFORE, defendant Martin James Tirrell requests that the Court grant this motion

and continue the current trial date to the September, 2019, trial setting date along with a

corresponding extension of the pretrial motion deadline.


                                                  /s/ B. John Burns
                                              B. John Burns
                                              FEDERAL PUBLIC DEFENDER’S OFFICE
                                              400 Locust Street, Suite 340
                                              Des Moines, Iowa 50309-2353
                                              PHONE: (515) 309-9610
                                              FAX: (515) 309-9625
                                              E-MAIL: b._john_burns@fd.org
                                              ATTORNEY FOR DEFENDANT



                                     CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ B. John Burns




                                                 2
